Citation Nr: 1613589	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disability, including as secondary to a service-connected disability. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in November 2007, the Veteran submitted a VA Form 21-22A (Appointment of Attorney or Agent as Claimant's Representative) which indicated that Virginia A. Girard-Brady, Attorney at Law, was representing him.  However, in February 2012, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organizations as Claimant's Representative) which indicated that the Veterans of Foreign Wars of the United States (VFW) was representing him.  Unless a claimant specifically indicates, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.6321 (f)(1)(2015).

In April 2015, the RO sent a correspondence to VFW to clarify if they were the Veteran's new representation.  That same month, a VFW representative responded that the Veteran expressed that he wanted his private attorney to continue to represent him.  VFW requested that their representation be revoked.  The RO subsequently sent the Veteran a letter stating they were unable to recognize Virginia A. Girard-Brady as his representation until he submitted a new VA Form 21-22A.  The Veteran never responded.  Therefore, the Board has recognized VFW as the proper representative since they are reflected on the most recent VA Form 21-22.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board remanded the matter of entitlement to service connection for a prostate disability for a VA examination which addressed the etiology of the Veteran's prostate disability, on a direct and secondary basis.  Specifically, the Board requested an opinion as whether the Veteran's prostate disability was at least as likely as not related to service and/or caused or aggravated by a service-connected disability.  The Board also requested a complete rationale for any opinion provided.  

The Veteran was afforded a VA examination regarding his prostate disability in February 2015.  The examiner opined that the Veteran's prostate disability was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned, "Based on his treatment records, the [Veteran] is treated for BPH [benign prostatic hyperplasia] and ED [erectile dysfunction].  He states he rarely needs medication to obtain an erection.  He is treated for bph with medication, which according to him have helped his urinary symptoms.  The [Veteran's] BPH and ED conditions are not secondary to any of his sc [service connected] disabilities."  The examiner did not address whether the Veteran's BPH or ED were directly related to the symptoms in service, whether they were aggravated by a service-connected disability, or state why she believed the Veteran's prostate disabilities were not caused by his service-connected disabilities, specifically his back disability.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which fully addresses the issues of direct and secondary service connection.  

The Veteran seeks TDIU.  As there remains a pending service connection issue on appeal, the outcome of which may affect the individual and overall combined disability rating, the Board finds that the issue is inextricably intertwined, and as such must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Once the service connection issue is decided, TDIU must be revisited, to include whether referral for extraschedular evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2015 VA examiner (or, an appropriate medical professional if that examiner is not available).  The Veteran's electronic claims file, including a copy of this remand which fully details the errors and omissions of the prior opinion, must be made available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed prostate disabilities were incurred in or caused by service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to service treatment records which indicate treatment for balanitis in February 1966 and gonococcal urethritis in June 1966.  The examiner's attention is also directed to private treatment records which indicate that the Veteran has been treated for prostate problems for many years.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed prostate disabilities are caused by his service-connected disabilities, including his back disability.  Please provide a complete explanation for the opinion.

c.  Whether it is at least as likely as not that the Veteran's diagnosed prostate disabilities are aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected disabilities, including his back disability.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's diagnosed prostate disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities, including his back disability.  

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as inadequate.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete, to include whether TDIU is warranted, on either a schedular or extraschedular basis.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




